,-,




                   OFFICE OF THE ATTORNEY   GENERAL     OF TEXAS
                                     AUSTIN




      Ronormble Ceo, H. Rhepp8rd
      ComDtmller of Public Acocmits
      Austin, Texas
      @seer Sir:




                                             In the Taxa Old.40 Aselst-
                                             a dafioit  In the mount ot
                                             hi8 foot,  you are advised
                                             ertain Interest-bearing
                                              ,779.OO which oonrtttuto    an
                                          the Texas Old 40 Assistance
                                          sued and are now outstanding
                                            37, Acte, 44th Legislature,
                                             11s Roe. 179 end 1046, date,
                                             n; and under osrtain pro-.
                                               by the Legislature    these
                                             ant deferred lIrbIl~tI.~
            which are to be retfred at future dates as direoted by
            House Bill Ro. 179, supre, and provisions   or oontmots
            entered Into by and between the T~XU Old Age AesIetanoe
            Commission and holders of raid warrants, whloh controote
Honorable   George H. Sheppard, Peg8 E


     waze exeouted by virtue of authority oontelned In raid
     lBW&    Ret&rement of these obligrtlons    egeinat the TOXEB
     Old Age Aseietenoe Fund, 8~ represented by these warrant8
     end treasury oertlrloet88    lxahenged thereror,   i~ rpeoIfIoel-
     ly pro,vlded for by statute, end said warrants do not oon-
     stltute   en ImmedIete obligation  agaInat the Texas Old 4e
     Aselstenoe Fund.
           Vy vlrtue~of     the l pproprletlon   eot that providen for
     epproprletlone    for State Departments for the blennl~          end-
     ing August 31, 1939, llB~\,?ncometo the Texas Old 40
     Aeeietenoe Pund together       dth any monies In the fund et
     the end or a prior ii6081 year, are appropriated           tar oer-
     tein purpO#eB, emo       whioh~ ia lbofnIstretIve     expenses
     lnourred in the ads nirtretion       Of the Texee Old Age Aeslet-
  - en08 Lew dthln the limits or thet Ler. Your ettentlon~
     la oelled to the provlslons      of ROUBOBill lo. 8, dote,
     44th LegIsleture,    Srd Celled Sesslon,end      partloulerly
     to Seation lib Or ATfIOle 2 of raid Act, which In part
     reeda a8 roUow8:       ‘Provided that Ir the fund Is lneurrlolent
     to pey lll grants In fill,      the 8eme should be peld prorate
     based on the amount granted to each ractplent.*            Your etten-
     tion IB further oelled to the fact that by other prorlelonn
     or House Bill wo. 6, nupre , oertein revenues are lllooeted,
     88 eeme are oolleoted,      to the Old Age Assistance      Pund to
    .be 8xpendeU r0r purposes or carrying out provielons           0r the
   'bid Age Aseiatanoe Lewa, By these mentioned provisions               or
     the laws 0r Texas, when ourrent runds are~innurri0ient            to
    uet    etithorized expenditures ror eseistenoe       bemilts     end
     administrative    expenses, there is no alternative        exoept
    ‘that grant8 or oaeletanoe must be prorated BO that no
     actual deflolt    oen loorue when eeaIetenoe warrants end ed-
    ministrative     expense verrante are issued.
          wWt3rrantt8In payment or edminlatratire expenses are
     drawn from the Taxa Old Age AdmInIstratIon Fund, uhioh
     fund ie created (not by Statute) by transfer  of money from
     the Texas Old Age ~esIetenoe  Pund to the AdmInIstratIon
     Fund, end after the tranerer Is made the AdmlnIstretlon
     puna shows a credit balance.
          “IQ view or these reote,   pleaee edvisi whether this de-
     partment should Irsue warrants in payment of selarlee,
     expenses, eto.,   Inourred In the edmlnietrotlon of the Texee.
     Old Age Assistance Lawn.
          “It you reply in the negative,  please advise What pro-
     +u=*    Bhould be followed In 1s~~1ng warrants ror e&InIetre-
     tlve expensea.*
Honorable   Geo. H. Sheppard, Page 3


             Senate Blli Ro. 138, Chapter 304, Aota, Regular Saneion,
43th Legislature,    oommonly known es the Departmental Approprle-
tlon Bill,    sets up ior the b!ennIum ending August 31, 1939, 8
eohedule of admIni8tretIoe    relerIea end ~Intenenoe  lxpeneee ior
the TexeB Old Age kSBiBt8nO0 ConuIIIrrIon, a dIvlalcn of the State
Board Or COntrOl, End in this oonnection ahkes the tollowIng appro-
priction   from the Texan Old Age Aerietenoe Fund:
             “Al.1 inoome to the TEXEBOld Age Assietanoe Fund
      together with any balenoee on hand st the and of a prior
      iisoel   year, are hereby appropriated      ror each or the
      fiSCe1 years onding AUgu#t 31, 1938, end August 31, 1939,
      to the Texas Old Age AsBirtanoe Commission for eid end
      lBBiBtanC8, end ior Beleriee,       equipment, eupplies,     travel,
      meIntene~o8 end oontingent expenses neoessery in the ex-
      tension of old end in edmInIsterIng all the duties required
    :Or raid cOlld.BBiOn by the Old Age ABBiBtanO8 Laws, and for
      payment ot intereet      bearing rarrents,   together with interest
      thereon, outstanding on AUgUBt 51, 1937, that were ieeued
         einet the Texer Old Age A#ri#tanoe lknd under the pro-
         BiOZlBOr House Blll 37, ALetS of the Forty-rourth         Legis-
     ‘lEturn, Third Celled Session; provided,          In accordance with
      reId laws, that the edminlstratIve        expensee ior any year
      rhell never exoeed rive per cent of the total amount ex-
   I. prnded for Old Age Assietenoe.        Provided ‘further,    that aid
      end 8#rlsta,noe    shell be ,granted end ex$ended In the manner
      provided by law,      In the event the above total Itemized
      lgproprietlons     ror edmlnIstratlon    are less then rive per
      oent or the.totel     rxpendI,tures for old age eeslstenoe       end
      8 necessity    theretor exists,    the CommIseion Is authorized
     $0 hire additions1       employees and pay additional      rdmInletre-
      tire expenses; provided In all events‘the          total expendIturee
      fqr all administration       ohs11 not 8xoeed flre~per cent of
      the total expenditures       ror old eeeIstenoe,    end that no
      eddltlonel    ~employee used shell be paid larger ~elsrlea        then
      are’ above fixed ror emp~loyees rendering ~lmller mervIoes.w
            In order to determine    whether tlie~e are currently      any avsil-
           Honorable    Coo. B. Sheppard, Page 4
. .   I




           oherg* against the Old Age A#elstenoe Fund, then It must follow,
           by virtue of certain provleIons  in the Old 4e Pension Law and the
           Depertmentsl Approprlttlon  Aot, that there Is not now a derlolt
           in the Old .Ag.eAsaiet&noe ?und.
                         The provision     In the Old Age Aesietenoe Aot., House Bill
           No. 0, Acts, 3rd Celled Session, Uth LegIsleture,             to which we
           rarer fs that clause In Section llb of Article 8 of said Abt, whloh
           .reedB: *Provided thet If the rund, is InsuSfIolent           to pay all grants
           in full,     the same should be paid pro rata besaC on the amount
           granted to each reoIpIent.~          And the language In the goner81 Depert-
           mental Appropriation        Bill to whloh we advert Is that proviso uhloh
           -*ys;      Oprovlded, in looordanoe with said lewe, fhst the ddmlnis-
           tretlve     ex~ensee for any year shell never lxoeed five (3$) per oent
           of the total emount expended for Old Age ABBi8t8n08.a              Considering
           W-888 two quoted oleueee together,         end bearing in mind that the
           TEX86 Old Age ABBfBtanO0 Fund is epproprIeted           for end devoted to
           sly    the two purposes to *hioh much oleuees relate,          to-viii:  the pey-
           pent of grant8 to ~elIglble aged end admlnl8tretlre expenses of the
           TEXBBCld A88 Assistenoe Commfasion it 08.11be demonstrated, with
           aethemstIoU      oerteinty,     that no dodolt   is pOBBibl0 et ‘the present
          ~time nor oen beoome possible in the future.           .ThIs is beoeu#e grhnts
           of l##Istenoe era prorated where the funds~ in the Old Age ABsIBt-
          qntie lMnd are fneufiloient         to pey 6uoh grant8 in full,     and ed-
          ~hinlrtratIte     expenses are oorrespondingly      limited by these reduced
           leelstenoe beneilts       by reason ~of the express limitation       of suoh
           lx p ensse   to rive (S$] per oetit of the total emo$nt expended for Old
           4e AB~iBt0IlO0. So we see that the Legisleture,            In Its wisdom, by
           the prorises--abort      quoted., oaueed 8xpendItures ror esslstenoe       bene-
           tits end edmInlstretive         expenses to keep step with the inoome rlnd-
           lng its way Into the Texas Old Age ABBf8t8nO8 Fund from oertein
           revenues in the wey of oo?upetlon taxes which era ellooeted              to ruoh
           ~e;dn~der      House Bill No. 0, Acts, ‘Sld Celled Session, Uth LegIS-
                    .
                      Of oourse, en herelnebove 8tressed,-Our     oonolusion that
           no aotuel derIoIt exist.6 in the Texas Old Age ABBiBt8nO8 Fund by
           reason of the ieBuanoe Or aurrent ESBiBtano0 wafiBnti3 end EdBLiniBtr8-.
           tire ‘expense werrente against such Fund is grounded upon the preml68
           that certain interest-bearing   werrents theretofore    issued in p8yXWnt
           of old age assIetenoe benefite~under    authority o? rpeoftio    stetutee,
           in the aggregate amount or $3,230,779.00     is not to be ooneldered
           es a present eubsIstIng charge against the Texas Old Age ABBfBtBIIO8
           Fund. We Hill now prooeed to a determlnetlon      of this queetlon, end
           ror this purpose e review of~the legl#letlre     beokgrou?d IS neoes#ery.
                     The iIr#t etetute up& this aubjeot is HOUSe Bill N6. 37,
           Chapter 496, Cenerel and Special Lews, 3rd Celled Session, Uth
Honorable   Gee. H. Sheppard, Page S


Leglal~ture, the purpose of which Is plainly     stated   in the Emer-
genoy Clause es roiiowg:
           WSectIon 7. The feat that them era now accruing
      old age lsBi#tenoe beneiits   in emounte greeter then
      the present monthly inoome to the Texas Old Age Asslst-
      once Fund, the toot thet any tax bills    pee#ed by the
      present Celled Session of the Leglsleture    will likely
      not bring in eny.revenuee for sererel months, end the
     -tact that it would be unfelr to require the reoeIplents
      of old age essI#tenoe ben.erIts to diroount their wer-
      rents' or oerry the interest burden of,the derIoIt,
      oreste en 6mergenoy e?d sn lmperstlre   public neoeasIty
      i . ."
             ,To this and, Section 1 of the cited not oleerly~ authorizes
end requires the Texas Old 48 ABSiBtEno8 Commission to issue inter-
 est-bearing    warrants egeinst the TexaB Old Age Aeslstanoe Fund for
the payment of Old Age Ae#If#tenoe SenefltB,     even though such fund
 should be olearly overdrawn and out of funds to pey euoh warrants.
      language ol this Seotlon Is es Sollowa:
            wSeotlon 1. 'The Texas Old AgO ABBIBtanO0 Commission
      is hereby luthorlzed to pey interest,      so long es Said
      werrents are unpeld, on warrants issued 'against the Texas
      Old Age ABBfStanO0 Pund for the payment of old mge eerfst-
      anon benerlte when the cash belanoe of the money8 deposited
      to the oredlt of said fund by the State of Texas is in-
     -8ufrloIent   to psy In cash the State's    pert of the pension
      requIremente; end there is hereby epproprieted       out.or any
      aonwye BpprOpriBted to the Texas Old AgO AsBIBt8nO8 Fund
      a sutsIolent   amount to pe:; interest   oherge~~.eoorulng
      under this Act, but in the.everit thst interest       Is paid
      on or on eooount,or   such warrants 8% authorized In this
      Aot, no suoh werrent, lsvac<. ror a s,ingle month, including
      both prlnolpel   end Interest peld thereon or therefor,
      shell ever exceed Fiiteen(@S)      Dollars of State money.W
           it is further provided in the dot that the Old Age ABBIBtenO0
COUNU~BB~O~
          .r IS not authorized to issue these interE#t-bearing
warrants In axons8 of ~3,000,000.00    or miter Xeroh.l,  1937.   Seotloa
2 of this Act provides thet the form end method of issuing such
warrants and of paying the interest    thereon shell be prescribed   by
the T0m6 Old Age AesIetenoe Commleslon, end the Comptroller'end
Treasurer are authorized end directed to perform #uoh~dutiee as are
required of them under the Aot to EOOOmpliBhits purpose.
Honorable   Cao. H. Sheppard, Page 6


            Under this 8tetutory authority the Texee Old Age Assfst-
anoe Commission, for end in behelf o$ the State of Texe8, ontered
intO a oontreotual    relation,   erldenoed by written oontreot or
date November SS, 1936, with the Republic National Rank and Trust
Company or Dallas, Texas, by the term8 or whloh 8uoh Rank wee to
purohese such interest-bearing      werrents end hold them subject to
cell by the o$fIoials     designeted in the not.     By reason or this
statutory authorization      end oontreot executed pursuant thereto,    the
Texas Old Age ABBiEtenO0      Commiesfon We6 able to oontfnue the payment
In full or ell.granta     of lssIstenoe to the aged or Taxes, out ol
Income and revenue ellooeted      to the Old Age AB8fStBnO0 Fund, all in
keeping with the re8ult Bought.to be eooomplIshed,         beyond all doubt
by the‘Leglsleture    under the Aot hereinabove disoueBed authorizing
the issuance of interest-bearing       wcrrente 60 the extent OS (3,000,OOO.
This notion by~the Old Age ABBiBt8nO0 CommIesion in e8eoutlng 8uoh
oontreot end oontinuing with the peynmnt In full of old age eselet-
once grants was in all things validated        end confirmed by House Bill
No. 1046, Acts Regular Saneion, 46th Leglsleture.
             Again, in 1939, the Legialeture   found, as molted In the
emergency oleuee ot House Bill No. 179, Aote Regular Session, 46th
Legislature,    thst there were "now ~,ocrulng old age eeei8tenoe
benefits in amounts greeter then th'e present monthly Ino?me to ihe
Texas Old Age AB8i#tenoe Fund,- end thet~mp tax bills pesBed by thi8
Legislature    would likely not bring In any revenues for soverel
months, end *it would be unfair to require the reoIpIents          of old ego
l#Bf#tenoe benefit6 to dlsoount their warrants,or         oerry the fnt8rEBt
burden of the deilolt."       Thererore, the Legisleture,     by Rouse Bill
No. 179, Acts, Reguelr Session, 46th Legislature,         again authorized
the Taxes Old Age essIstanoe Conrmisslon to Issue Intereat-bearing
werrente against the Texas Old Age Assistance        Fund for the payment
or old age aselstenoe      benetlts en   though the cash belenoe of the
money.deE;osIte,d to the credit of said Fund was lnsutflolent        to pay
the State's    part OS the pension requirements.      The emocnt or euph
interest-bearing    warrants which oould be so issued was lImIted to
59G0,000.00.
            AS in the case ot t;he first   Statute upon thla aubjeot,
the State of Texas, through It8 proper offlolels,      hnd underthe    euth-
orlty of the statute next ebore cited end disousBed, entered into
oontraotuel   relations  with the Repilbllo National Bank and Trust Compsny
of Dallas, TeX66, on February 84, 1939, of like tenor, aSfact,
end reading a8 the contreot heretcir~re desorlbed      but Inyolvlng
only interest-bearing    warrants In.the emoimt ot ~900,000.00.      The
avowed purpose of this lest etetute end the oontraot thereunder, es
the first,   wee t0 allow the .Old 48 Aseistanoe cpUah3iOn t0 OOnthUe
Honorable   Geo. H; Shipperd,   Page 7


to pay In full a&l grants of 61d age lssIstenoe benetlts to the
aged, end all acts of the Colllmieeloti In this regard were in ell'thlngs
relideted  end confirmed by House BIl% NO. 1046, Aots, Regular Session,
46th Leglelsture.
             The interest-bearing    nrrente    now outstending    In the emount
of $2,230,779.00,     deeorIbed in your letter,     Include not only interest-
bearing Wsrrsnts In the EBIO2nt Of #900,000.00 iseued by the Taxes Old
Aesfetanoe Commission under House Bill No. 179, Acts, Regular Session,
46th Legisleture,     but the belenoe of interest-bearing        warrants re-
maining unp&ld of the. #3,000,000.00       issue of suoh werrents authorized
by House Bill No. 37, Chapter 496, Acts; 3rd Celled Session, 44th
LegIsleture.      The LegIsleture   provided by House Bill No. 179, Acts,,
Reguiler~Seselon,    46th Legleleture   .dor the retirement     end lIquIdatlon
of'thie   Entire out-#tending     bElEnC8 Of~fntEMBt-b8er'iIIg     WErrPntB iSSUEd
under these twoacts, et the times rnd in the EBIOUntBend manner
rlxed end provided by %OtfOnB 6 end 7 thewof.              And by reeecn or its
oontrolllng    8rfEOt In determining whether mob outstanding werrente
create 6 present derlclt       in the Old Age ASBfBt6~00 Fund, we copy In
full such portion or the Statute:
           :&OtiOn 6 (,a) StEt0 Treasurer Payment Or Outstending
     Warrants,   It Is provided thet the Treasurer of the State
     of Texas 8hell cell all warrants now outstending that have
     heretorore  been iSBU0d under the euthorlty and prorIelone
     of Chapter 496, Page 2084, Acts 1936, Forty-fourth    Legle-
     latnre, Third Celled Session,   end he la directed end euth-
     orlzed to pay said werrents,~together   with interest  thereon,
     out Of the Tel88 Old Age Assiatenoe Fund, eooor6ing to the
     SollowIng schedule:
           uOn October 10, '1939, werrents In the ekount of Ones
     Hundred Thirty-Thousend,    Nine Hundred end Eighty-seven
     Dollars ($130,987) shell be o&led and peld by the Tree8urer,
     together with Interest thereon, end on the 10th day of each
     month thereafter,   the Treasurer Is directed end authorized
     to cell and psy the remslnlng outstand1 3 rerrents      In the
     amount of Two Hundred Thousand Dollars ( 200,000) per month,
     together with Interest thereon, until euoh time es all out-
     standing warrants herelnebore referred     to shall be called
     end paid in full,   end there Is hereby epproprleted    out of
     funds allocated   in preeent end/or future   laws of the Old
     Age Asslstenoe Fund a cum Burrlolent to.pey BEid obligations
     end the Interest thereon.
          Yieotion 6 (b) Same-'Peyment of Warrants Hereef~er ISSUed.,
     5he Treasurer of the State of Texas is dlreoted end author-
     lzed to 0611 end pay $lrrrrants   fhst might hereafter be
Honorable   Ceo. H. Sheppard, Page S


     issUOd.UUd8r and by VIrtU8 O? th8 PrOVIsIOns O? this Act
     In epprorimate equal monthly lnetellments     on the 10th
     day or the months May, 1940, to September, 1940, both
     iholusive,  together with intore&   thereon, out or the
     Texas old Age Assistanoe runa, ma there ie hereby appm-
     prIat8a out 0r tunas allocated   In present and/or rutur8
     laws to the old Age Acslstanoe mna l sum murioi8nt        to
     pay said obligations  and the interest   thereon.
           "Section 7 (1) Issuanoes of State's Obligation          ror
     Warrants   Authorized.   ,That the Old A&e Assistance CommIs-
     eI0n be and is hereby luthorIzed and directed         to crier to
     and deliver to th8 hbia8r, or holders,        or the krrants
     whioh'may be lsaued under the provisions        or this Aot and
     or the warrants heretorore     Irsued r0r old ng8 ASS~~*CW~
     Und8r authority of Chapter.496, Page 8084, Acts 1936,
     Forty-fourth   Legislature,   Third  Called Session, and now
     outstanding,   the State.'a obligation    in the same principal
     amount, or amounts, In suoh forms and denominations as shall
     be determined by such Comml88lon, approved by the Attorney
     Generel, snd aooeptable to such holder,        or holders,    bear-
     ing interest   at not to lxoeed one and six-tenths        (1.6)
     per cent per ennum or not to exceed the rate or.Interest
     which shall be pe1d on or on eooount of the warrants
     which mey be Issued under the terms or this Act, uhioh-
     ever rate 1s the lower.      Said obligations    shall bear
     dates to be fixed by the CommIssfon end shell mature ex-
     actly ecoording to the schedules set out In Section 6
     hereor.
           "(3) State Treasurer-Duties.       Upon exohange of the
     original   warrants for the QbligatiOnS authorized hereunder~
     the Stat8 Treasurer shall retain In his possession         in
     escrow as trustee said orl@nEl       warrants until the obll-
     gaticns herein authorized are paid In full.         And the
     holder, or holders,     or such obligations,    In addition to
     all other rights,    shell be subrogated to the rights of the
     holders of such original warrants.        Upon peynmnt of such
     obligation   said original   warrants shall be canoelW by
     the State Treasurer.      There Is herob lpproprieted~ out of
     runas allocated    In present and/or future lews to the Old
     Age Assistance   Fund a EIU suffiolent      to pay said oblIgatlOne
     and the interest    thereon.
           "(3) Interest.   Interest   on such original warrants
     shall be paid in acoordanoe with the oontraot or oontracts
     under whfch they mere issued up to the date of the ex-
     ohange for the obligations     authorized herein.
  Honorab18 George H. Sheppard, Page 9


               "(4) Obllge.tlons as S8Ourity iOr Stat.8 Deposits.
         Suoh obligations    to b8 substituted   therefor     shall be
         81lgib18 t0 secure deposits Of all funds Of the Stat8
         or Texas, and 0r oountles,     oltles,  aistricts,,ana     poll-
         tic81 SubdiViSiOnS Or and in th8 State Of Texas on the
         basis of one dollar principal      amount of such obligbtions
         for eech dollar Of deposited funds.
                  “(5) Duties cr Stet8 orriO8rS.    The Gove%or, State
         Treesurer,      Attorney General, Texas oia Age Assistbnc8
         Commission, Comptoroll8r 0r Public Accounts, ena the s80-
         retary or State are hereby dlIWOt8d to a0 any and 811
         ttt;g"     necessary'to  aooompllsh the purpose8 of this Seo-
                .
               "(6)  Obllgctlcns Inoont8stsb18.  When such obllga-
         tions shall hare b88n issued in scoordanca with a resolu-
         tion adopted by the TOXOB eia Age Assistance  Commission
         and shall hare been epprored by the Attorney General, they
         shall be inoontestable and the full faith and credit of
         the Stat8 Shall b8 plOdgOd t0 their paym8nt.w
               w8 think the 8ffOdt Of the above pUOt8d provisions         Of
  HOUS    Bill NO. 179, AOtS,     R8gUlar  S8sSicn,    46th LOgiEtlbtur8, is to
. Oreat d8fOrrOd obllgetions         Or the Stat8 against the Texas Old Ag8
   Asslstanoe Fund, with maturity dates in ecaordanca with the schedule
              Thererore    such interest-bearing      warrants or TrOasUw
   $t%OatOB       1ssUOi in 1i8U thereoi       oannot, by reason of such ae-
   fOr.TOdmnturlty dates, be oonsidere~ as present and subslstlng
   ohargea against the Texas Old Age AsslstEnoe Fund 80 8s tocreate
   8 d8riOlt th8rOln at this time.        The moving purpose and controlling
   Intent of the Leglsleture,      in the enactment of the Aots h8rOlnabOV8
   r8vi8wed, was to authorize the issuance Of warrtntS against the
  .TeXeS old A68 Assistanoe Puna when there were no tuna8 existing to
   pay said warrants, end to darer the payment of such warrants by
   allowing interest     to 8ocrue thereon, with the expectancy that the
   income allocated     to such fina rrom certain tax measures would in the
   future be SUrfiOiOnt     to ru1iy pay auoh outstanding lnt8r8st-bearing
   warrants, along with 8urrent assistance          and expense warrants: and
   until such time, to allow the old Age AsSiSt8nO8 Commieeion to oon-
   tlnue to pay In rul1 current old age assistenoe          b8nOfits and admlnistre-
   tiV8 8Xp8lM;eS.
            We, thererore, oonoluae that the Texas old Age Assletanca
  Fund at the present time has funds 8vailab18 for the payment of the
~onorablo    f380. H. Sheppard, Peg8 10


ld.ElinistrOtiVO aalari8s a nd8XpOn88s m8ntloned in four letter,
and that you say lawfully   is8118 varrants against uoh Fund or the
Tex8s Old Age Administration    Fund, 8 IIOn-•tatUtOw              fund Or88tOd
for oonTenieno8,   in ecoordanoe with th8 governing               D8partmental Ap-
proprietion  Bill,
             Trusting      the foregoing   tully    lnswers    your inquiry,   we ore
                                                    Icur      VOW truly




                                               By    (Signed) Pat Y. Herr,      Jr,
                                                            Pat Y. m8rr Jr.
                                                                   Amairtnnt




APPROVED    ADO 19,     1939

(si@IOa)    GOrSla c.     MaInI
ATTORWEY    GENERAL     OF TEXAS                    Approvea
                                                    OpilliOn COZldtt88